



Exhibit 10.2




Performance-Based Restricted Stock Unit Award Metrics for 2019




On March 13, 2019, the Compensation Committee of the Board of Directors of the
Company approved the specific performance goals and business criteria to be used
for purposes of determining any future performance-based restricted stock unit
final awards for the 2019-2021 performance-period for participants, including
executive officers, under the Company's shareholder-approved 2018 Long-Term
Incentive Plan (filed as Appendix I to the Company's Schedule 14A Definitive
Proxy Statement filed on March 29, 2018).


The performance based restricted stock unit grant is a target opportunity;
however, participants will have the opportunity to earn a maximum of up to 200%
of the target. The performance based restricted stock unit grant has a
three-year performance period (2019-2021), after which the Compensation
Committee will determine the final award based on corporate
performance-to-objectives. The maximum performance level that can be achieved
for any single metric for the 2019 Performance Unit grants is 200%. 75% of the
final award will be based on financial metrics and 25% will be based on relative
Total Shareholder Return of Ford’s common stock compared to a peer group of
companies over the three-year performance period. The metrics and weightings are
summarized below:




Financial Metrics - 75%
 
Metrics 
Ø    Company Adjusted EBIT Margin
Ø    External Annual ROIC
Weighting
50%
50%
100%
 
 



 
 
Total Shareholder Return - 25%
 
Metric 
Ø    Total Shareholder Return (TSR)


Weighting
100%











  











